Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 3, 2015                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  151093                                                                                                Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                       Justices

  v                                                                  SC: 151093
                                                                     COA: 312804
                                                                     Wayne CC: 12-005217-FH
  LARRY MANCIEL,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 30, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals. On remand, while retaining jurisdiction,
  the Court of Appeals shall remand the case to the Wayne Circuit Court for clarification of
  whether the trial court’s ruling that the defendant was entitled to a new trial was based on
  the trial court’s determination that the defense witnesses were credible or whether the
  trial court granted a new trial solely because it felt constrained to do so by this Court’s
  orders in unrelated cases. If the trial court granted a new trial based on the credibility of
  the defense witnesses, the Court of Appeals shall affirm the trial court’s grant of a new
  trial. If the trial court’s decision was based solely on its belief that it was constrained by
  this Court’s orders in unrelated cases, the Court of Appeals shall vacate the trial court’s
  decision granting a new trial and shall review the defendant’s previously unaddressed
  claims.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 3, 2015
         s0527t
                                                                                Clerk